Per Curiam.

Four separate charges of professional misconduct were set forth in the petition served upon the respondent. Hearings were conducted thereon by an Official Referee, who reported to this court. Thereafter a supplemental petition containing two additional charges was served on the respondent and the matter was referred to the same Official Referee. He has again reported to the court. All six charges- allege that the respondent grossly neglected the interests of his clients and, in addition, made false representations to them concerning their cases. The evidence submitted in support of the charges is substantially undisputed by the respondent.
The Official Referee’s report on the original petition contains the following, under the heading “ Conclusion ”: “ The respondent was dilatory and negligent in the handling of his clients’ cases, and concededly he falsely represented the status of the matters he had undertaken in the four charges.”
*642In reporting on the supplemental petition, the Official Referee, under the heading “Summary”, stated: “The respondent constantly misrepresented the status of the matters entrusted to him, caused his clients to execute fictitious papers and deceived, misled and neglected their business.”
The conclusion of the Official Referee, that the charges are all sustained by the evidence, is fully supported by the record. Statements made by the respondent in attempted explanation of his conduct demonstrate his utter lack of appreciation of the obligations of an attorney to his clients and his unfitness to continue as a- member of the Bar. ■
Respondent should be disbarred.
Mastín, P. J., Townley, G-lennon, TJntebmyeb and Dore, JJ., concur.
Respondent disbarred.